




 
                             EXHIBIT 10.12


PLEDGE AGREEMENT
 
This Pledge Agreement (this “Agreement”) dated as of March 5, 2010 between PNC
Bank, National Association, having an office at 340 Madison Avenue, New York, NY
10173, as agent for Lenders (as defined below) (in such capacity, “Agent”) and
Presstek, Inc., a Delaware corporation, having an office at  10 Glenville
Street, Greenwich, CT 06831 (“Pledgor”).
 
BACKGROUND TO THE AGREEMENT
 
Pledgor has entered or is entering into a Revolving Credit and Security
Agreement dated as of the date hereof (as amended, modified, restated or
supplemented from time to time, the “Loan Agreement”) with the other Borrowers
from time to time a party thereto, the financial institutions named therein or
which hereafter become a party thereto (each a “Lender” and collectively,
“Lenders”) and Agent pursuant to which Agent and Lenders have agreed, subject to
the terms and conditions contained therein, to provide certain financial
accommodations to Pledgor.
 
In order to induce Agent and Lenders to provide or continue to provide the
financial accommodations described in the Loan Agreement, Pledgor has agreed to
pledge and grant a security interest to Agent for its benefit and for the
ratable benefit of Lenders in the Collateral (as hereinafter defined).
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
 
1. Definitions.  All capitalized terms used herein which are not defined shall
have the meanings given to them in the Loan Agreement.
 
2. Pledge and Grant of Security Interest.  To secure the full and punctual
payment and performance of the Obligations (herein referred to as the
“Indebtedness”), Pledgor hereby pledges, assigns, hypothecates, transfers and
grants a security interest to Agent for its benefit and for the ratable benefit
of Lenders in all of the following (the “Collateral”):
 
(a) the shares of stock set forth on Schedule A annexed hereto and expressly
made a part hereof (the “Pledged Stock”), the certificates representing the
Pledged Stock and all dividends, cash, instruments and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the Pledged Stock;
 
(b) all additional shares of stock of any issuer of the Pledged Stock (the
“Issuer”) from time to time acquired by the Pledgor in any manner, including,
without limitation, stock dividends or a distribution in connection with any
increase or reduction of capital, reclassification, merger, consolidation, sale
of assets, combination of shares, stock split, spin-off or split-off (which
shares shall be deemed to be part of the Collateral), and the certificates
representing such additional shares, and all dividends, cash, instruments and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such shares; and
 
(c) all options and rights, whether as an addition to, in substitution of or in
exchange for any shares of the Pledged Stock.
 
3. Delivery of Collateral.  All certificates representing or evidencing the
Pledged Stock shall be delivered to and held by or on behalf of Agent pursuant
hereto and shall be accompanied by duly executed instruments of transfer or
assignment in blank, all in form and substance satisfactory to Agent.  Pledgor
hereby authorizes the Issuer upon demand by Agent to deliver any certificates,
instruments or other distributions issued in connection with the Collateral
directly to Agent, in each case to be held by Agent, subject to the terms
hereof.  Following the occurrence and during the continuance of an Event of
Default, Agent shall have the right, at any time in its discretion upon ten (10)
days prior written notice to the Pledgor, to transfer to or to register in the
name of Agent or any of its nominees any or all of the Pledged Stock.  In
addition, following the occurrence and during the continuance of an Event of
Default, Agent shall have the right at any time to exchange certificates or
instruments representing or evidencing Pledged Stock for certificates or
instruments of smaller or larger denominations.
 
4. Representations and Warranties of Pledgor.  Pledgor represents and warrants
to Agent (which representations and warranties shall be deemed to continue to be
made until all of the Indebtedness has been paid in full and the Loan Agreement
has been irrevocably terminated) that:
 
(a) Pledgor has the requisite power and authority to enter into this Agreement,
to pledge the Collateral for the purposes described herein and to carry out the
transactions contemplated by this Agreement.
 
(b) The execution, delivery and performance by Pledgor of this Agreement and the
pledge of the Collateral hereunder have been duly and properly authorized and do
not and will not result in any violation of any material agreement, indenture,
instrument, license, judgment, decree, order, law, statute, ordinance or other
governmental rule or regulation applicable to Pledgor.
 
(c) This Agreement constitutes the legal, valid and binding obligation of
Pledgor enforceable against Pledgor in accordance with its terms, except as
enforceability may be limited by any applicable federal or state bankruptcy,
reorganization, moratorium or insolvency law relating to or affecting the
enforcement of creditors’ rights generally.
 
(d) Pledgor is the direct and beneficial owner of each share of the Pledged
Stock.
 
(e) All of the shares of the Pledged Stock have been duly authorized, validly
issued and are fully paid and nonassessable.
 
(f) Upon delivery of the Pledged Stock to Agent or an agent for Agent, this
Agreement creates and grants a valid first lien on and perfected security
interest in the Collateral and the proceeds thereof, subject to no prior
security interest, mortgage, pledge, claim, lien, charge, hypothecation,
assignment, offset or encumbrance whatsoever (collectively, “Liens”) or to any
agreement purporting to grant to any third party a Lien upon the property or
assets of Pledgor which would include the Collateral other than Permitted
Encumbrances, it being understood that enforcement thereof may be subject to the
requirement of the jurisdiction in which the issuer is located.
 
(g) There are no restrictions on transfer of the Pledged Stock contained in the
Certificate of Incorporation or bylaws of the Issuer or otherwise which have not
otherwise been enforceably and legally waived by the necessary parties.
 
(h) None of the Pledged Stock has been issued or transferred in violation of the
securities registration, securities disclosure or similar laws of any
jurisdiction to which such issuance or transfer may be subject.
 
(i) There are no pending or, to the best of Pledgor’s knowledge, threatened
actions or proceedings before any court, judicial body, administrative agency or
arbitrator which may materially adversely affect the Collateral.
 
(j) No consent, approval, authorization or other order of any Person and no
consent, authorization, approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required by the Pledgor
either (i) for the pledge of the Collateral pursuant to this Agreement or for
the execution, delivery or performance of this Agreement or (ii) for the
exercise by the Agent of the voting or other rights provided for in this
Agreement or the remedies in respect of the Collateral pursuant to this
Agreement, except as may be required in connection with such disposition by laws
affecting the offering and sale of securities generally or the laws of the
jurisdiction to which the issuer is located.
 
(k) No notification of the pledge evidenced hereby to any Person is required.
 
(l) The Pledged Stock constitutes the indicated percentage of the issued and
outstanding shares of capital stock of the Issuers thereof set forth on Schedule
A annexed hereto.
 
(m) As of the date hereof, there are no existing options, warrants, calls or
commitments of any such character whatsoever relating to any Pledged Stock and
no indebtedness or other security convertible into any Pledged Stock.
 
The representations and warranties set forth in this Section 4 shall survive the
execution and delivery of this Agreement.
 
5. Covenants.  Until such time as all of the Indebtedness has been paid in full
and the Loan Agreement has been irrevocably terminated, Pledgor shall:
 
(a) Not sell, assign, transfer, convey, or otherwise dispose of its rights in or
to the Collateral or any interest therein; nor create, incur or permit to exist
any Lien (other than Permitted Encumbrances) with respect to any of the
Collateral or the proceeds thereof other than that created hereby.
 
(b) At Pledgor’s expense, defend Agent’s right, title and security interest in
and to the Collateral against the claims of any Person and keep the Collateral
free from all Liens, except for the Liens granted to Agent under this Agreement
and Permitted Encumbrances.
 
(c) At any time, and from time to time, upon the written request of Agent,
execute and deliver such further documents and do such further acts and things
as Agent may reasonably request in order to effect the purposes of this
Agreement including, but without limitation, delivering to Agent upon the
occurrence and continuance of an Event of Default irrevocable proxies in respect
of the Collateral in form satisfactory to Agent.  Until receipt thereof, this
Agreement shall constitute Pledgor’s proxy to Agent or its nominee to vote all
shares of Collateral then registered in Pledgor’s name.
 
(d) Within two (2) Business Days of receipt thereof by Pledgor, deliver to Agent
all notices and statements relating to the Collateral received by Pledgor.
 
(e) Not consent to or approve the issuance of (i) any additional shares of any
class of capital stock of the Issuer; (ii) any securities convertible either
voluntarily by the holder thereof or automatically upon the occurrence or
nonoccurrence of any event or condition into, or any securities exchangeable
for, any such shares; or (iii) any warrants, options, contracts or other
commitments entitling any person to purchase or otherwise acquire any such
shares.
 
(f) Except as permitted by the Loan Agreement, not create, incur, assume or
suffer to exist any Lien or other encumbrance of any kind (including the charge
on property purchased under conditional sales or other title retention
agreements) upon any property or assets, whether now owned or hereafter
acquired.
 
(g) Except as permitted by the Loan Agreement, not convey, sell, lease, transfer
or otherwise dispose of in one or a series of related transactions, all or
substantially all of its property, business or assets.
 
6. Voting Rights and Dividends.  In addition to Agent’s rights and remedies set
forth in Section 8 hereof, in case an Event of Default shall have occurred and
is then continuing and such Event of Default has been declared in writing to
Pledgor by Agent, Agent shall (i) vote the Collateral, (ii) be entitled to give
consents, waivers and ratifications in respect of the Collateral (Pledgor hereby
irrevocably constituting and appointing Agent, with full power of substitution,
the proxy and attorney-in-fact of Pledgor for such purposes) and (iii) be
entitled to collect and receive for its own use cash dividends paid on the
Collateral.  Pledgor shall not be permitted to exercise or refrain from
exercising any voting rights or other powers if, in the reasonable judgment of
Agent, such action would have a material adverse effect on the value of the
Collateral or any part thereof other than as permitted in the Loan Agreement;
and, provided, further, that Pledgor shall give at least five (5) days’ written
notice of the manner in which Pledgor intends to exercise, or the reasons for
refraining from exercising, any voting rights or other powers other than with
respect to any election of directors and voting with respect to any incidental
matters.  At any time in which an Event of Default exists, all dividends and all
other distributions in respect of any of the Collateral, whenever paid or made,
shall be delivered to Agent to hold as Collateral and shall, if received by the
Pledgor, be received in trust for the benefit of Agent, be segregated from the
other property or funds of the Pledgor, and be forthwith delivered to Agent as
Collateral in the same form as so received (with any necessary endorsement).
 
7. Events of Default.  The term “Event of Default” wherever used herein shall
mean the occurrence of any one of the following events:
 
(a) An Event of Default shall occur under the Loan Agreement;
 
(b) Pledgor shall default in the performance of any of its undertakings or
obligations under any agreement among Pledgor, Agent and/or any Lender,
including, without limitation, this Agreement;
 
(c) Any representation, warranty, statement or covenant made or furnished to
Agent by or on behalf of Pledgor proves to have been false in any material
respect when made or furnished or is breached, violated or not complied with; or
 
(d) The Collateral is subjected to levy of execution, attachment, distraint or
other judicial process; or the Collateral is the subject of a claim (other than
by Agent) of a Lien or other right or interest in or to the Collateral other
than Permitted Encumbrances.
 
(e) Pledgor shall (i) apply for, consent to, or suffer to exist the appointment
of, or the taking of possession by, a receiver, custodian, trustee, liquidator
or other fiduciary of itself or of all or a substantial part of its property,
(ii) make a general assignment for the benefit of creditors, (iii) commence a
voluntary case under any state or federal bankruptcy laws (as now or hereafter
in effect), (iv) be adjudicated a bankrupt or insolvent, (v) file a petition
seeking to take advantage of any other law providing for the relief of debtors,
(vi) acquiesce to, or fail to have dismissed, within thirty (30) days, any
petition filed against it in any involuntary case under such bankruptcy laws, or
(vii) take any action for the purpose of effecting any of the foregoing.
 
8. Remedies.  Upon ten (10) days prior written notice to Pledgor of the
occurrence and continuance of an Event of Default, Agent may:
 
(a) Demand, collect, receipt for, settle, compromise, adjust, sue for, foreclose
or realize upon the Collateral (or any part thereof), as Agent may determine in
its sole discretion;
 
(b) Transfer any or all of the Collateral into its name, or into the name of its
nominee or nominees;
 
(c) Exercise all rights with respect to the Collateral including, without
limitation, all rights of conversion, exchange, subscription or any other
rights, privileges or options pertaining to any shares of the Collateral as if
it were the absolute owner thereof, including, but without limitation, the right
to exchange, at its discretion, any or all of the Collateral upon the merger,
consolidation, reorganization, recapitalization or other readjustment of the
Issuer thereof, or upon the exercise by the Issuer of any right, privilege or
option pertaining to any of the Collateral, and, in connection therewith, to
deposit and deliver any and all of the Collateral with any committee,
depository, transfer agent, registrar or other designated agent upon such terms
and conditions as it may determine, all without liability except to account for
property actually received by it;
 
(d) Subject to the requirements of applicable law, sell, assign and deliver the
whole or, from time to time, any part of the Collateral at the time held by
Agent, at any private or public sale or auction, with or without demand,
advertisement or notice of the time or place of sale or adjournment thereof or
otherwise (all of which are hereby waived, except such notice as is required by
applicable law and cannot be waived), for cash or credit or for other property
for immediate or future delivery, and for such price or prices and on such terms
as Agent in its sole discretion may determine, or as may be required by
applicable law.
 
Pledgor hereby waives and releases any and all right or equity of redemption,
whether before or after sale hereunder.  At any such sale, unless prohibited by
applicable law, Agent may bid for and purchase the whole or any part of the
Collateral so sold free from any such right or equity of redemption.  All moneys
received by Agent hereunder whether upon sale of the Collateral or any part
thereof or otherwise shall be held by Agent and applied by it as provided in
Section 11 hereof.  No failure or delay on the part of Agent in exercising any
rights hereunder shall operate as a waiver of any such rights nor shall any
single or partial exercise of any such rights preclude any other or future
exercise thereof or the exercise of any other rights hereunder.  Agent shall
have no duty as to the collection or protection of the Collateral or any income
thereon nor any duty as to preservation of any rights pertaining thereto, except
to apply the funds in accordance with the requirements of Section 11
hereof.  Agent may exercise its rights with respect to property held hereunder
without resort to other security for or sources of reimbursement for the
Indebtedness.  In addition to the foregoing, Agent shall have all of the rights,
remedies and privileges of a secured party under applicable law and the Uniform
Commercial Code of New York regardless of the jurisdiction in which enforcement
hereof is sought.
 
9. Registration.  If Agent shall exercise its right to sell all or any part of
the Collateral, and if, in the opinion of counsel for Agent, it is necessary to
have the Collateral being sold registered under the provisions of the Securities
Act of 1933, as amended (the “Securities Act”), Pledgor will use its best
efforts to cause the Issuer to execute and deliver, and to cause the directors
and officers of the Issuer to execute and deliver, all at Pledgor’s expense, all
such instruments and documents and to do or cause to be done all such other acts
and things as may be necessary to register the Collateral being sold under the
provisions of the Securities Act.  Pledgor shall cause any such registration
statement to become effective and to remain effective for a period of one year
from the date of the first public offering of the Collateral being sold and to
make all amendments thereto and to related documents which, in the opinion of
Agent or its counsel, are necessary or advisable, all in conformity with the
requirements of the Securities Act and the rules and regulations of the
Securities and Exchange Commission applicable thereto.  Pledgor shall also cause
the Issuer to comply with the provisions of the “Blue Sky” law of any
jurisdiction which Agent shall designate in connection with any sale hereunder;
and to cause the Issuer to make available to its security holders, as soon as
practicable, an earnings statement (which need not be audited) covering a period
of at least twelve months but not more than eighteen months, beginning with the
first month after the effective date of any such registration statement, which
earnings statement will satisfy the provisions of Section 11(a) of the
Securities Act.  Pledgor acknowledges that a breach of any of the covenants
contained in this Section may cause irreparable injury to Agent, that Agent will
have no adequate remedy at law with respect to such breach and, as a
consequence, such covenants of Pledgor shall be specifically enforceable against
Pledgor.
 
10. Private Sale.  Notwithstanding anything contained in Section 9, Pledgor
recognizes that Agent may be unable to effect (or to do so only after delay
which would adversely affect the value that might be realized from the
Collateral) a public sale of all or part of the Collateral by reason of certain
prohibitions contained in the Securities Act, and may be compelled to resort to
one or more private sales to a restricted group of purchasers who will be
obliged to agree, among other things, to acquire such Collateral for their own
account, for investment and not with a view to the distribution or resale
thereof.  Pledgor agrees that any such private sale may be at prices and on
terms less favorable to the seller than if sold at public sales and that such
private sales shall be deemed to have been made in a commercially reason­able
manner.  Pledgor agrees that Agent has no obligation to delay sale of any
Collateral for the period of time necessary to permit the Issuer to register the
Collateral for public sale under the Securities Act.
 
11. Proceeds of Sale.  The proceeds of any collection, recovery, receipt,
appropriation, realization, disposition or sale of the Collateral shall be
applied by Agent in a manner consistent with Section 11.5 of the Loan Agreement.
 
In the event that the proceeds of any collection, recovery, receipt,
appropriation, realization or sale are insufficient to satisfy the Indebtedness,
Pledgor shall be liable for the deficiency together with interest thereon at the
rate prescribed in the Loan Agreement as the Default Rate plus the costs and
fees of any attorneys employed by Agent and/or Lenders to collect such
deficiency.
 
Agent, in its sole and absolute discretion, with or without notice to Pledgor,
may deposit any proceeds of any collection, recovery, receipt, appropriation,
realization, disposition or sale of the Collateral in a non-interest bearing
cash collateral deposit account to be maintained as security for the
Indebtedness.
 
12. Waiver of Marshaling.  Pledgor hereby waives any right to compel any
marshaling of any of the Collateral.
 
13. Agent Appointed Attorney-In-Fact and Performance by Agent.  Upon the
occurrence and during the continuance of an Event of Default, Pledgor hereby
irrevocably constitutes and appoints Agent as Pledgor’s true and lawful
attorney-in-fact, with full power of substitution, to execute, acknowledge and
deliver any instruments and to do in Pledgor’s name, place and stead, all such
acts, things and deeds for and on behalf of and in the name of Pledgor, which
Pledgor could or might do or which Agent may deem necessary, desirable or
convenient to accomplish the purposes of this Agreement, including, without
limitation, to execute such instruments of assignment or transfer or orders and
to register, convey or otherwise transfer title to the Collateral into Agent’s
name.   Pledgor hereby ratifies and confirms all that said attorney-in-fact may
so do and hereby declares this power of attorney to be coupled with an interest
and irrevocable.  If Pledgor fails to perform any agreement herein contained,
Agent may itself perform or cause performance thereof, and any costs and
expenses of Agent incurred in connection therewith shall be paid by Pledgor as
provided in Section 24 hereof.
 
14. Termination.  This Agreement shall terminate and Pledgor shall be entitled
to the return, at Pledgor’s expense, of such of the Collateral as has not
theretofore been sold, disposed of or otherwise applied pursuant to this
Agreement upon payment in full of the Indebtedness and termination of the Loan
Agreement.
 
15. Concerning Agent.  The recitals of fact herein shall be taken as statements
of Pledgor for which Agent assumes no responsibility.  Agent makes no
representation to anyone as to the value of the Collateral or any part thereof
or as to the validity or adequacy of the security afforded or intended to be
afforded thereby or as to the validity of this Agreement.  Agent shall be
protected in relying upon any notice, consent, request or other paper or
document believed by it to be genuine and correct and to have been signed by a
proper person.  The permissive rights of Agent hereunder shall not be construed
as duties of Agent.  Agent shall be under no obligation to take any action
toward the enforcement of this Agreement or rights or remedies in respect of any
of the Collateral.  Agent shall not be personally liable for any action taken or
omitted by it in good faith and reasonably believed by it to be within the power
or discretion conferred upon it by this Agreement.
 
16. Notices.  Any notice or other communication required or permitted pursuant
to this Agreement shall be deemed given in the same manner specified under
Section 16.6 in the Loan Agreement:
 
 
If to Agent:
PNC Bank, National Association

340 Madison Avenue
New York, New York 10173
Attention:                      Christopher Gauch
Telephone:                      212-752-6368
Facsimile:                      212-303-0060


 
with a copy to:
Hahn & Hessen LLP

488 Madison Avenue
New York, New York 10022
Attention:                      Steven J. Seif, Esq.
Telephone:                      212-478-7200
Facsimile:                      212-478-7400


 
If to Pledgor:
Presstek, Inc.

10 Glenville Street
Greenwich, Connecticut 06831
Attention:                      James R. Van Horn
Telephone:                      203-769-8032
Facsimile:                      203-769-8099


 
with a copy to:
McDermott Will & Emery LLP

227 West Monroe Street, Suite 4400
Chicago, Illinois 60606
Attention:                      Michael L. Boykins, Esq.
Telephone:                      312-984-7599
Facsimile:                      312-984-7700


17. Governing Law.  This Agreement and all rights and obligations hereunder
shall be governed by and construed and enforced in all respects in accordance
with the laws of the State of New York applied to contracts to be performed
wholly within the State of New York.
 
18. Waivers.
 
(a) EACH PARTY HERETO HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT OR ANY
OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH, OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OTHER AGREEMENT EXECUTED OR DELIVERED BY
THEM IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN
EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE AND EACH PARTY HERETO HEREBY AGREES AND CONSENTS
THAT ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY PARTY MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH
PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.
 
19. Litigation.  PLEDGOR EXPRESSLY CONSENTS TO THE JURISDICTION AND VENUE OF
EACH COURT OF COMPETENT JURISDICTION LOCATED IN THE STATE OF NEW YORK FOR ALL
PURPOSES IN CONNECTION WITH THIS AGREEMENT.  ANY JUDICIAL PROCEEDING BY PLEDGOR
AGAINST AGENT INVOLVING, DIRECTLY OR INDIRECTLY ANY MATTER OR CLAIM IN ANY WAY
ARISING OUT OF, RELATED TO OR CONNECTED WITH THIS AGREEMENT SHALL BE BROUGHT
ONLY IN A STATE COURT LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW
YORK.  PLEDGOR FURTHER CONSENTS THAT ANY SUMMONS, SUBPOENA OR OTHER PROCESS OR
PAPERS (INCLUDING, WITHOUT LIMITATION, ANY NOTICE OR MOTION OR OTHER APPLICATION
TO EITHER OF THE AFOREMENTIONED COURTS OR A JUDGE THEREOF) OR ANY NOTICE IN
CONNECTION WITH ANY PROCEEDINGS HEREUNDER, MAY BE SERVED INSIDE OR OUTSIDE OF
THE STATE OF NEW YORK OR THE SOUTHERN DISTRICT OF NEW YORK BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, OR BY PERSONAL SERVICE PROVIDED A
REASONABLE TIME FOR APPEARANCE IS PERMITTED, OR IN SUCH OTHER MANNER AS MAY BE
PERMISSIBLE UNDER THE RULES OF SAID COURTS.  PLEDGOR WAIVES ANY OBJECTION TO
JURISDICTION AND VENUE OF ANY ACTION INSTITUTED HEREON AND SHALL NOT ASSERT ANY
DEFENSE BASED ON LACK OF JURISDICTION OR VENUE OR BASED UPON FORUM NON
CONVENIENS.
 
20. No Waiver; Cumulative Remedies.  Any and all of Agent’s and Lenders’ rights
with respect to the Liens granted under this Agreement shall continue
unimpaired, and Pledgor shall be and remain obligated in accordance with the
terms hereof, notwithstanding (a) the bankruptcy, insolvency or reorganization
of Pledgor, (b) the release or substitution of any item of the Collateral at any
time, or of any rights or interests therein, or (c) any delay, extension of
time, renewal, compromise or other indulgence granted by Agent and Lenders in
reference to any of the Indebtedness.  Pledgor hereby waives all notice of any
such delay, extension, release, substitution, renewal, compromise or other
indulgence, and hereby consents to be bound hereby as fully and effectively as
if Pledgor had expressly agreed thereto in advance.  No failure on the part of
Agent or Lenders to exercise, and no delay in exercising, any right, power or
remedy hereunder shall operate as a waiver thereof nor shall any single or
partial exercise of any such right, power or remedy by Agent and Lenders
preclude any other or further exercise thereof or the exercise of any right,
power or remedy.  All remedies hereunder are cumulative and are not exclusive of
any other remedies provided by law.
 
21. Severability.  In case any security interest or other right of Agent and/or
any Lender shall be held to be invalid, illegal or unenforceable, such
invalidity, illegality or unenforceability shall not affect any other security
interest or other right, privilege or power granted under this Agreement.  In
the event that any provision of this Agreement or the application thereof to
Pledgor or any circumstance in any jurisdiction governing this Agreement shall,
to any extent, be invalid or unenforceable under any applicable statute,
regulation, or rule of law, such provision shall be deemed inoperative to the
extent that it may conflict therewith and shall be deemed modified to conform to
such statute, regulation or rule of law, and the remainder of this Agreement and
the application of any such invalid or unenforceable provision to parties,
jurisdictions, or circumstances other than to whom or to which it is held
invalid or unenforceable shall not be affected thereby, nor shall same affect
the validity or enforceability of any other provision of this Agreement.
 
22. Counterparts; Facsimiles.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which when
taken together shall constitute one and the same instrument.  Any signature
delivered by a party by facsimile transmission shall be deemed an original
signature hereto.
 
23. Miscellaneous.
 
(a) This Agreement constitutes the entire and final agreement among the parties
with respect to the subject matter hereof and neither this Agreement nor any
term hereof may be changed, discharged or terminated orally, but only by an
instrument in writing, signed by Agent and Pledgor.  No waiver of any term or
condition of this Agreement, whether by delay, omission or otherwise, shall be
effective unless in writing and signed by the party sought to be charged, and
then such waiver shall be effective only in the specific instance and for the
purpose for which given.
 
(b) This Agreement shall be binding upon Pledgor, and Pledgor’s successors and
assigns, and shall inure to the benefit of Agent, Lenders and their successors
and assigns.  The term “Agent”, as used herein, shall include any successor or
assign of Agent at the time entitled to the pledged interest in the Collateral.
 
(c) The headings and captions in this Agreement are for purposes of reference
only and shall not constitute part of this Agreement for any other purpose.
 
24. Expenses.  The Collateral shall also secure, and Pledgor shall pay to Agent
on demand, from time to time, all costs and expenses, (including but not limited
to, attorneys’ fees and costs, taxes, and all transfer, recording, filing and
other charges) of, or incidental to, the custody, care, transfer, administration
of the Collateral or any other collateral, or in any way relating to the
enforcement, protection or preservation of the rights or remedies of Agent and
Lenders under this Agreement or with respect to any of the Indebtedness.
 
25. Recapture.  Anything in this Agreement to the contrary notwithstanding, if
Agent and/or Lenders receives any payment or payments on account of the
Indebtedness, which payment or payments or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver, or any other party under the
United States Bankruptcy Code, as amended, or any other federal or state
bankruptcy, reorganization, moratorium or insolvency law relating to or
affecting the enforcement of creditors’ rights generally, common law or
equitable doctrine, then to the extent of any sum not finally retained by Agent
and/or Lenders, Pledgor’s obligations to Agent and Lenders shall be reinstated
and this Agreement shall remain in full force and effect (or be reinstated)
until payment shall have been made to Agent, which payment shall be due on
demand.
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first written above.
 
PRESSTEK, INC.




By:           /S/ James Van Horn                                           
Name:  James Van Horn
Its:  Vice President and Secretary




PNC BANK, NATIONAL ASSOCIATION, as Agent




By:/S/ Christopher Gauch                                                      
Name: Christopher Gauch
Its:       Vice President

 
 

--------------------------------------------------------------------------------

 

STATE OF CONNECTICUT                                                      )
): ss.:
COUNTY OF FAIRFIELD                                                      )




On the 4th day of March, 2010, before me personally came James Van Horn to me
known, who, being by me duly sworn did depose and say that s/he is the Vice
President and Secretary of Presstek, Inc. the corporation described in and which
executed the above instrument; and that s/he signed her/his name thereto by
order of the board of directors of said corporation.
 


/S/ Christopher J. Lutzo                                                      
Notary Public
My Commission Expires 1/31/2015




STATE OF NEW YORK                                           )
:  ss.:
COUNTY OF NEW YORK                                                      )


On the 16th day of March, 2010, before me personally came Christopher Gauch to
me known, who, being by me duly sworn did depose and say that s/he is the Vice
President of PNC Bank, National Association, the national banking association
described in and which executed the above instrument; and that s/he was
authorized to sign her/his name thereto.
 
/S/ Robert J. Tan                                                      
Notary Public





 
 

--------------------------------------------------------------------------------

 

SCHEDULE A
 
PLEDGED STOCK
 


 
 
 
Issuer
 
Class of Stock
Stock Certificate Number
 
Par Value
 
Number of Shares
Percentage of Outstanding Shares
 
Presstek Overseas Corp.
Common
1
$0.01
1,000
100%
SDK Realty Corp.
Common
4
$0.01
1,000
100%




Schedule A
 
 

--------------------------------------------------------------------------------

 
